—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals, as limited by her brief and further limited by letter dated May 9, 2000, from so much of an order of the Supreme Court, Westchester County (Fredman, J.), dated September 28, 1999,. as denied that branch of the petition which was for leave to serve *318a late notice of claim on the respondent Westchester County Medical Center.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the petition insofar as it was for leave to serve a late notice of claim on the Westchester County Medical Center (see, General Municipal Law § 50-e [5]; Matter of Ford v County of Nassau, 273 AD2d 309, lv denied 95 NY2d 763; Moise v County of Nassau, 234 AD2d 275; see generally, Matter of Bischert v County of Westchester, 212 AD2d 529; Matter of Santana v City of New York, 211 AD2d 636; cf., Matter of Leone v County of Nassau, 225 AD2d 776). Bracken, J. P., Florio, H. Miller and Smith, JJ., concur.